Case 1:21-cv-00870-JS-AYS Document 50-1 Filed 06/30/21 Page 1 of 1 PageID #: 357




 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK

  IN RE: HAIN CELESTIAL HEAVY METALS BABY
  FOOD LITIGATION

  This Document Relates to:                                Case No. 2:21-cv-00678-JS-AYS

  No. 1:21-cv-00870 (M. Walls)



                  AFFIDAVIT OF STEVEN M. SHEPARD IN SUPPORT OF
                             MOTION TO WITHDRAW

         1.      I am an attorney licensed to practice before this Court and an attorney of record for

 Plaintiffs, Michelle Walls and N.W., a minor child, in the above captioned matter. Consistent with

 Local Civil Rule 1.4 I submit this affidavit in support of my motion to withdraw as counsel of

 record for Plaintiffs.

         2.      My withdrawal will not impact any deadlines in this case.

         3.      I am not asserting a retaining or charging lien in connection with withdrawal.

         4.      Plaintiffs will continue to be represented by their other attorney of record,

 Christopher K. Leung, at the law firm of Pollock Cohen L.L.P.

         5.      A copy of this motion will be served upon the client and all other parties.

         I declare under the penalty of perjury that the foregoing is true and correct.

 Dated: June 29, 2021
                                                Respectfully submitted,

                                                SUSMAN GODFREY, L.L.P.

                                                By: /s/ Steven M. Shepard
                                                Steven M. Shepard
